     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


JEFFERY RAMSEY                                                           PLAINTIFF


v.                                                 CIVIL NO. 1:19cv54-HSO-RHW


JOEL SMITH and BETH McFADYEN                                         DEFENDANTS
 ORDER OVERRULING PLAINTIFF JEFFERY RAMSEY’S OBJECTIONS
       [41, 43] TO THE MAGISTRATE JUDGE’S REPORT AND
        RECOMMENDATION, ADOPTING THE REPORT AND
 RECOMMENDATION [40], AND GRANTING DEFENDANTS JOEL SMITH
        AND BETH MCFADYEN’S MOTION [36] TO DISMISS

      BEFORE THE COURT are Defendants Joel Smith and Beth McFadyen’s

Motion [36] to Dismiss, United States Magistrate Judge Robert H. Walker’s Report

and Recommendation [40], which recommends granting the Motion [36] to Dismiss,

and Plaintiff Jeffery Ramsey’s Objections [41, 43] to the Report and

Recommendation.

      After due consideration of the record, the Motion [36] to Dismiss, the Report

and Recommendation [40], Plaintiff’s Objections [41, 43], and relevant legal

authority, the Court finds that Plaintiff Jeffery Ramsey’s Objections [41, 43] to the

Report and Recommendation should be overruled, the Magistrate Judge’s Report

and Recommendation [40] should be adopted as the opinion of the Court, and

Defendants Joel Smith and Beth McFadyen’s Motion [36] to Dismiss should be

granted. Plaintiff’s claims should be dismissed.




                                          1
     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 2 of 9




                                 I. BACKGROUND

A.    Factual background

      Plaintiff Jeffery Ramsey (“Ramsey”) was indicted in the Circuit Court of

Harrison County, Mississippi, Second Judicial District, on three separate

indictments for three separate offenses of felony driving under the influence. See

Def. Ex. A, Indictments [36-1]. He was first indicted on July 31, 2017, for conduct

that occurred on December 3, 2016. Id. at 1-3. Ramsey was indicted a second time

on March 19, 2018, for conduct that occurred on October 17, 2017, id. at 4-6, and a

third time on April 2, 2018, for conduct that occurred on August 11, 2017, id. at 7-9.

These cases were brought on behalf of the State of Mississippi by Defendants

District Attorney Joel Smith and Assistant District Attorney Beth McFadyen

(collectively “Defendants”). See id.; Def. Ex. B, Sentencing Transcript [36-2] at 1.

      On April 8, 2019, Ramsey pleaded guilty to all three indictments, and was

sentenced to 10 years imprisonment on each indictment, to run consecutive to one

another, for a total of 30 years imprisonment. Def. Ex. C, Circuit Court Order [36-

3] at 1-2. Six and one-half years of the 30-year sentence was to be served as a

period of incarceration and the remaining 23 and one-half years was suspended,

followed by five years of reporting post-release supervision. Id. at 2.

      Ramsey alleges that the blood samples used to test his blood alcohol

concentration in each of the three cases were either collected without search

warrants or through the execution of invalid search warrants. Resp. [22] at 2.

Ramsey also claims that Defendants destroyed exculpatory evidence, namely the



                                           2
     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 3 of 9




blood samples and test results. Compl. [1] at 4; Resp. [22] at 1-4; Resp. [25] at 2.

Had these blood samples not been destroyed, Ramsey believes that they would have

proven that the samples were collected without a valid search warrant. Compl. [1]

at 4; Resp. [22] at 1-4; Resp. [25] at 2. Defendants also purportedly delayed

prosecuting his cases, resulting in speedy trial violations. Compl. [1] at 4. Ramsey

maintains that he only pled guilty to each of the three offenses because of the

speedy trial violations. Resp. [22] at 3-4; Resp. [25] at 1-2.

B.    Procedural history

       Ramsey filed a pro se Complaint [1] in this Court on February 19, 2019,

asserting various deprivations of his constitutional rights under 42 U.S.C. § 1983.

Compl. [1]. Ramsey contends that Defendants violated his Fourth, Fifth, Sixth, and

Fourteenth Amendment rights by depriving him of life, liberty, and property,

illegally searching and seizing him, denying him due process, denying him access to

the courts, violating his right to a speedy and fair trial, falsely imprisoning him, and

imposing an excessive sentence. Id. at 4; Letter [6] at 1; Resp. [22] at 3-4; Resp. [25]

at 1-2. Defendant Smith was named as a Defendant in the initial Complaint and

Defendant McFadyen was added to the suit on August 16, 2019. See Compl. [1];

Order [23].

      On December 3, 2019, Defendants filed a Motion [36] to Dismiss on grounds

that the suit was barred by Heck v. Humphrey, 512 U.S. 477 (1994), that

Defendants enjoy Eleventh Amendment immunity from Ramsey’s claims against

them in their official capacities, and that they have prosecutorial immunity from



                                            3
      Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 4 of 9




Ramsey’s claims against them in their individual capacities. Mot. to Dismiss [36] at

2. Ramsey did not respond to this Motion.

        On April 28, 2020, the Magistrate Judge entered a Report and

Recommendation [40] recommending that Defendants’ Motion [36] to Dismiss be

granted. R. & R. [40] at 9. Ramsey filed an Objection [41] to the Report and

Recommendation on June 18, 2020, claiming that he never received a copy of

Defendants’ Motion [36] to Dismiss and requesting additional time to review the

Motion [36] and respond accordingly. Obj. [41] at 1. The Court construed this

Objection as a Motion for Extension of Time and granted Ramsey an additional 21

days to submit his Objections to the Report and Recommendation. Text Only Order,

May 28, 2020. The Court also forwarded Plaintiff a copy of Defendants’ Motion [36]

and Memorandum [37]. Id.

        Ramsey filed an Objection [43] 1 on June 18, 2020, asserting that he did not

receive the Magistrate Judge’s Report and Recommendation. Obj. [43] at 2.

However, in his initial Objection [41], Ramsey clearly acknowledged that he had

received the Report and Recommendation [40]. Obj. [41]. Ramsey also argues that

Defendants should be denied immunity. Brief [43-10] at 2-6.

                                         II. DISCUSSION

A.      Standard of review

        Where a party has filed objections to a magistrate judge’s report and

recommendation, the district court is required to “make a de novo determination of


1Although the docket lists this document as an Affidavit, it is clear that it is Ramsey’s formal
objection. See Obj. [43]. The Court will refer to it as such to avoid confusion.

                                                   4
     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 5 of 9




those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also Longmire v. Gust, 921 F.2d

620, 623 (5th Cir. 1991) (party filing written objections is “entitled to a de novo

review by an Article III Judge as to those issues to which an objection is made”

(emphasis in original)). A court is not required to make new findings of fact in order

to conduct a de novo review. Warren v. Miles, 230 F.3d 688, 694-95 (5th Cir. 2000).

Nor is a court required to reiterate the findings and conclusions of the magistrate

judge. Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

      However, where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection

is made.”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Ramsey has filed Objections to the Report and Recommendation, Obj. [41,

43], so the Court is required to conduct a de novo review of those portions of the

Report and Recommendation to which he objects, see Longmire, 921 F.2d at 623. As

for the portions of the Report and Recommendation to which Ramsey does not

object, the Court has reviewed the Report and Recommendation and finds that

those portions are neither clearly erroneous, nor are they an abuse of discretion or

contrary to law. See Wilson, 864 F.2d at 1221.



                                           5
     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 6 of 9




B.    Plaintiff’s Objections [41, 43]

      The Court resolved Ramsey’s first Objection [41] by furnishing him a copy of

Defendants’ Motion and granting him an extension of time by which to respond.

Text Only Order, May 28, 2020. Plaintiff’s second Objection [43] argues that

Defendants are not entitled to Eleventh Amendment or prosecutorial immunity.

See Obj. [43] at 1. He claims that Ex parte Young, 209 U.S. 123 (1908), precludes

Eleventh Amendment immunity, and that Defendants should also be denied

immunity because Ramsey is suing them in their individual capacities for violations

of the United States Constitution. See Brief [43-10] at 1-3.

      Ramsey seems to argue that Defendants should be denied prosecutorial

immunity because the conduct of which he accuses them violated the Constitution.

See Brief [43-10] at 1-3. However, prosecutors in their individual capacities are

absolutely immune from suit pursuant to 42 U.S.C. § 1983 for actions that are

within the scope of their prosecutorial duties. Quinn v. Roach, 326 F. App’x 280,

292 (5th Cir. 2009) (citing Brooks v. George County, 84 F.3d 157, 168 (5th Cir.

1996)). Absolute immunity shields prosecutors even when they act maliciously,

wantonly, or negligently. Loupe v. O’Bannon, 824 F.3d 534, 539 (5th Cir. 2016).

Prosecutorial immunity has been extended to a prosecutor’s actions in initiating,

investigating, and pursuing a criminal prosecution. Quinn, 326 F. App’x at 292

(citing McGruder v. Necaise, 733 F.2d 1146, 1148 (5th Cir. 1984)).

      A plaintiff’s allegations that a prosecutor violated speedy trial rights,

withheld exculpatory evidence, charged a defendant without probable cause, and



                                           6
     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 7 of 9




engaged in prosecutorial misconduct have all been found to be actions that fall

within the scope of prosecutorial immunity. See Hunter v. James, 717 F. App’x 500,

501 (5th Cir. 2018); Green v. Texas, 704 F. App’x 386, 386 (5th Cir. 2017). Absolute

immunity also applies where a prosecutor appears in court to present evidence in

support of a search warrant application. Van de Kamp v. Goldstein, 555 U.S. 335,

343 (2009).

      Ramsey alleges that his blood samples were collected without search

warrants or through the execution of invalid search warrants, that Defendants

destroyed exculpatory evidence, and that they violated his right to a speedy trial.

Compl. [1] at 4; Resp. [22] at 1-4; Resp. [25] at 2. Under Supreme Court and Fifth

Circuit precedent, all of these actions fell within the scope of initiating,

investigating, and pursuing a criminal prosecution and thus Defendants are

entitled to absolute prosecutorial immunity from Ramsey’s claims against them in

their individual capacities. See Hunter, 717 F. App’x at 501; Green, 704 F. App'x at

386; Van de Kamp, 555 U.S. at 343. As such, the Report and Recommendation

correctly concluded that these claims against Defendants should be dismissed.

      Ramsey also maintains that Defendants in their official capacities should be

denied immunity under the Eleventh Amendment based upon Ex parte Young. Obj.

[43] at 2-6. The Eleventh Amendment shields state actors from suit in their official

capacities. Brooks v. George Cty., 84 F.3d 157, 168 (5th Cir. 1996). The district

attorney is considered a state actor in Mississippi who is shielded in his official

capacity by Eleventh Amendment immunity. Id. The Ex parte Young doctrine



                                            7
     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 8 of 9




permits a suit against state officials when a complaint alleges an “ongoing violation

of federal law and seeks relief properly characterized as prospective.” Verizon

Maryland, Inc. v. Pub. Serv. Comm’n, 535 U.S. 635, 645 (2002). Ex parte Young

limits a plaintiff to prospective injunctive relief, and bars recovery of money

damages. Id. Insofar as Ramsey’s Complaint requests relief in the form of money

damages, such claims against Defendants in their official capacities clearly cannot

be brought under the Ex parte Young exception. Id.; Compl. [1] at 4.

      The Court need not resolve whether Ramsey may pursue his requested relief

of release from prison against Defendants under Ex parte Young, Verizon Maryland,

Inc., 535 U.S. at 645; Compl. [1] at 4, because even assuming that Defendants

would not be entitled to Eleventh Amendment immunity on such a claim, it is still

barred by Heck v. Humphrey, 512 U.S. 477 (1994).

      Ramsey has not objected to those portions of the Report and Recommendation

finding his claims Heck-barred, see Obj. [43]; R. & R. [40] at 3-6, and the Report and

Recommendation’s conclusions on this point are not clearly erroneous, an abuse of

discretion, or contrary to law, see, supra, Section II(B) at 6. The Magistrate Judge’s

finding that Ramsey’s claims are Heck-barred is independently sufficient to dismiss

his claims. See R. & R. [40] at 3-6. As such, even if the Court were to find that

Defendants were not entitled to Eleventh Amendment immunity on Ramsey’s

request that he be released from prison, this claim would be Heck-barred and

dismissal would remain appropriate.




                                           8
     Case 1:19-cv-00054-HSO-RHW Document 44 Filed 07/20/20 Page 9 of 9




         Having conducted the required de novo review, the Court concludes that

Plaintiff’s Objections should be overruled, and the Magistrate Judge’s findings

should be adopted. See Longmire, 921 F.2d at 623. Dismissal is warranted.

                                 III. CONCLUSION

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff Jeffery

Ramsey’s Objections [41, 43] to the Magistrate Judge’s Report and Recommendation

[40] are OVERRULED, and the Magistrate Judge’s Report and Recommendation

[40], entered in this case on April 28, 2020, is ADOPTED as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendants Joel

Smith and Beth McFadyen’s Motion [36] to Dismiss is GRANTED.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED. The Court will enter a separate final judgment in accordance with

Federal Rule of Civil Procedure 58.

         SO ORDERED AND ADJUDGED, this the 20th day of July, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          9
